Title: From John Adams to William Cranch, 8 July 1813
From: Adams, John
To: Cranch, William



Dear Sir
Quincy July 8th 1813

I thank you for your favour of June 22nd. If any one has paid Mr Gales for my third years subscription I know not who he is, that has been so charitable. I believe Mr Gales is mistaken I have never authorized or requested any one but your honour to do it: & certainly I have not advanced any money for the purpose
It is your duty to “endeavour to suppress, every sentiment of indignation.” The temple of Justice must not be profaned, nor suspected. But I who am an immediate Candidate for a temple not made with hands will not suppress my indignation at reading the names of Quincy & Otis, where I see them. If the Government should be driven to a disgraceful peace; and an Otis & a Quincy, be among the drivers; what should I say? Perish the names of Otis & Quincy? No those names are too dear. America and Mankind are too much indebted to them. Much more than the world knows, or ever will know. I shall only say “Corruptio, Optumi, pessuma.”
The health of the President, is of vast importance at this time. I wish to know whether it is restored, or whether he is in a decline? His agitations of mind and incessant labours, I know by sad experience must be too great, for any, but the most robust Constitutions. Our friends here are as well as usual. I am / affectionately

John Adams